DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornby (US 2005/0133640).
Regarding claim 1, Hornby discloses a fuel injector comprising 
a fuel injector housing (10); a valve seat (24A) disposed in the fuel injector housing (Figure 1A), the valve seat (24A) including an inward facing surface, an outward facing surface opposed to the inward facing surface (Examiner’s Annotated Figure 1), and a pilot opening (24H) that extends between the inward facing surface and the outward facing surface (Examiner’s Annotated Figure 1); and an insert (24I) that is provided on a surface of the pilot opening (Figure 1A), the insert defining a second surface that overlies the surface of the pilot opening (Figure 1A) and provides a finished spray hole (24J) of the fuel injector (Paragraph 25).

    PNG
    media_image1.png
    470
    891
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Hornby discloses the fuel injector of claim 1, wherein the second surface has a non-cylindrical shape (Figure 1A).
Regarding claim 3, Hornby discloses the fuel injector of claim 1, wherein the second surface (Examiner’s Annotated Figure 1) includes surface features that are configured to control characteristics of fluid flow through the finished spray hole (Figure 1A, The surface has a convex surface, which will control characteristics of the fluid flow through the spray hole).
Regarding claim 5, Hornby discloses the fuel injector of claim 1, wherein the valve seat (24A) is a first material (Paragraph 24, lines 1-4, The valve seat may be plastic or ceramic), and the insert (24I) is a second material that is different from the first material (The insert is made of metal [MPEP 608.02 IX]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hornby.
Regarding claim 4, Hornby discloses the fuel injector of claim 1, wherein the insert is engaged with the pilot opening in such a way as to retain the insert on the surface of the pilot opening (Paragraph 22, line 1), but is silent as to whether the surface of the pilot opening includes surface features and the insert is engaged with the surface features
Hornby discloses that the components of the metering assembly are joined using bonding techniques such as UV light activated adhesive, thermal bonding, and laser welding (Paragraph 38). These methods include application of features to the surface of adjoining elements for bonding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pilot opening surface to include surface features, with the insert being engaged with the surface features, in order to provide for effective bonding of the components of the device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hornby in view of Flik (US 5,730,368).
Regarding claim 6, Hornby discloses the fuel injector of claim 1, but fails to disclose an injector wherein the insert is formed in place on the pilot opening via an electroplating process.
Flik discloses an injector that includes a nozzle plate formed in place using an electroplating process (Column 2, lines 61-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hornby with the disclosures of Flik, providing the insert formed in place on the pilot opening via an electroplating process, in order to provide for an extremely precise and accurately assembled nozzle plate, as disclosed by Flik (Column 2, line 66-Column 3, line 4).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Flik.
Regarding claim 7, Flik discloses a method of forming a fuel injector, comprising: 
constructing a fuel injector housing (1) including a valve seat (16) formed at one end of the fuel injector housing (Figure 1) the valve seat (16) including a pilot opening that extends between an inner surface of the valve seat and an outer surface of the valve seat (Examiner’s Annotated Figure 2), the pilot opening defining a first surface (Examiner’s Annotated Figure 2); and forming an insert (23) on the first surface (Column 4, lines 21-46), the insert (23) having a second surface that overlies the first surface (Examiner’s Annotated Figure 2) and defines a finished spray hole (42) of the fuel injector (42) (Column 6, lines 11-14).
Flik fails to disclose the valve seat being formed a first manufacturing process, and the insert being formed using a second manufacturing process that is different than the first manufacturing process.
Flik discloses that components of the injector may be formed using various manufacturing processes, including microstructuring with injection molding and electroplating (Column 2, lines 61-65).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve seat being formed a first manufacturing process, and the insert being formed using a second manufacturing process that is different than the first manufacturing process, in order to provide for a desired precision in the manufacturing of the device, as disclosed by Flik (Column 2, line 65-Column 3, line 4).

    PNG
    media_image2.png
    528
    536
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 8, modified Flik discloses the method of claim 7, wherein the second manufacturing process includes electroplating (Column 2, line 65).
Regarding claim 9, modified Flik discloses the method of claim 8, wherein the first manufacturing process includes metal injection molding (Column 2, line 65).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Flik in view of Hornby.
Regarding claim 10, modified Flik discloses the method of claim 7, but fails to disclose a method wherein the step of forming an insert on the first surface includes providing the second surface of the insert with a non-cylindrical shape.
Hornby discloses a method wherein a second surface (the surface of 24H) is formed of a non-cylindrical shape (Figure 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Flik with the disclosures of Hornby, providing the second surface of the insert to be a non-cylindrical shape, as the methods were known in the art before the effective filing date of the claimed invention, and the configuration would have yielded predictable results, including provision of a desired flow character.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hornby in view of Spencer (US 2003/0173430).
Regarding claim 3, Hornby discloses the fuel injector of claim 1.
Spencer discloses an injector wherein a surface (316a, 318a) includes surface features (Figure 2d, 2e and paragraph 24) that are configured to control characteristics of fluid flow through a finished spray hole (Paragraphs 5-7, The spray characteristics provide for targeting the fuel spray).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hornby with the disclosures of Spencer, providing the second surface (Examiner’s Annotated Figure 1) with surface characteristics (Spencer, Figure 2d, 2e and paragraph 24) that are configured to control characteristics of fluid flow through the finished spray hole (Spencer, Paragraphs 5-7), in order to provide for targeting of the fuel spray, as disclosed by Spencer (Paragraphs 5-7).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Flik in view of Spencer (US 2003/0173430).
Regarding claim 11, modified Flik discloses the method of claim 7, but fails to disclose a method wherein the step of forming an insert on the first surface includes providing the second surface with surface features that are configured to control characteristics of fluid flow through finished spray hole.
Spencer discloses an injector wherein forming an insert includes providing a surface (316a, 318a) with surface features (Figure 2d, 2e and paragraph 24) that are configured to control characteristics of fluid flow through a finished spray hole (Paragraphs 5-7, The spray characteristics provide for targeting the fuel spray).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Flik with the disclosures of Spencer, providing the step of forming an insert on the first surface to include providing the second surface (Examiner’s Annotated Figure 2) with surface characteristics (Spencer, Figure 2d, 2e and paragraph 24) that are configured to control characteristics of fluid flow through the finished spray hole (Spencer, Paragraphs 5-7), in order to provide for targeting of the fuel spray, as disclosed by Spencer (Paragraphs 5-7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Flik in view of Mueller (US 2007/0181713).
Regarding claim 12, modified Flik discloses the method of claim 7, but fails to disclose the method further comprising a step of providing surface features on the first surface, and wherein the step of forming an insert on the first surface includes forming an engagement between the insert and the surface features of first surface, the engagement serving to retain the insert on the first surface. 
Mueller discloses a method that comprises a step of providing surface features (34-36) on a first surface (engaging surface of 22), and wherein the step of forming an insert (24) on the first surface includes forming an engagement between the insert and the surface features of first surface, the engagement serving to retain the insert on the first surface (Figure 2 and Paragraphs 12-13, Slopes on the insert engage with the surface features of the first surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Flik with the disclosures of Mueller, providing the method to comprise a step of providing surface features (Muller, 34-36) on the first surface (Flik, Column 4, lines 24-26), and wherein the step of forming an insert (Flik, 23) on the first surface includes forming an engagement between the insert and the surface features of first surface, the engagement serving to retain the insert on the first surface (Mueller, Figure 2 and Paragraphs 12-13, Slopes on the insert engage with the surface features of the first surface), in order to provide for a reliable, tight fit amongst the components, as disclosed by Mueller (Paragraph 12, line 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752